      Case 1:17-cv-00050-SPW-TJC Document 354 Filed 12/11/20 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


CHARLES M. BUTLER, III and                         CV 17-50-BLG-SPW-TJC
CHOLE BUTLER

                     Plaintiffs,                   ORDER AND
                                                   FINDINGS AND
vs.                                                RECOMMENDATION OF
                                                   U.S. MAGISTRATE JUDGE
UNIFIED LIFE INSURANCE
COMPANY, et al.,

                     Defendants.


       Plaintiffs Charles M. Butler, III and Chole Butler (“Plaintiffs”) bring this

action against Defendants Unified Life Insurance Company (“Unified”), Health

Plan Intermediaries Holdings, LLC d/b/a Health Insurance Innovations, d/b/a

Health Insurance Innovations, Inc. (“HII”), Allied National, Inc. (“Allied”),

National Brokers of America, Inc. (“NBoA”), and National Congress of

Employers, Inc. (“NCE”) relating to a health insurance policy Mr. Butler

purchased in February 2016.

       Presently before the Court is Plaintiffs’ Motion for Interim Award of

Attorney Fees and Costs (Doc. 296), Unified’s Motion for Leave to Conduct

Discovery and Extension of Time for Response to Interim Fees Motion (Doc. 308),

Unified’s Motion to Strike/Disregard Material Submitted with Reply Briefing
      Case 1:17-cv-00050-SPW-TJC Document 354 Filed 12/11/20 Page 2 of 6



(Doc. 323), and Plaintiffs’ Motion for Hearing on Attorney Fees (Doc. 335). The

motions have been referred to the undersigned under 28 U.S.C. § 636(b)(1)(B), and

are fully briefed and ripe for the Court’s review.

I.     BACKGROUND

       Plaintiffs have brought several claims on behalf of themselves, as well as

class claims on behalf of all policyholders who had short term medical insurance

policies issued by Unified. In September 2019, the Court granted partial summary

judgment in favor of Charles Butler on his breach of contract claim against

Unified. (Doc. 240, adopting Doc. 225.) The Court found Unified breached the

Reasonable and Customary Charge clause of the insurance policy as a matter of

law. (Id.)

       Plaintiffs now seek an interim award of over $1 million in attorney fees

based on the partial summary judgment ruling on the individual breach of contract

claim. Unified opposes the motion, arguing interim fees are not permissible in the

circumstances of this case.

II.    DISCUSSION

       In diversity cases, state law determines whether a party is entitled to attorney

fees, and the procedure for requesting an award of attorney fees is governed by

federal law. Carnes v. Zamani, 488 F.3d 1057, 1059 (9th Cir. 2007). Federal Rule

of Civil Procedure 54(d)(2) provides that a request for attorney fees must generally
     Case 1:17-cv-00050-SPW-TJC Document 354 Filed 12/11/20 Page 3 of 6



be made by motion, and must “(i) be filed no later than 14 days after the entry of

judgment; (ii) specify the judgment and the statute, rule, or other grounds entitling

the movant to the award; (iii) state the amount sought or provide a fair estimate of

it; and (iv) disclose, if the court so orders, the terms of any agreement about fees

for the services for which the claim is made.” Fed.R.Civ.P. 54(d)(2).

      “Montana follows the general American Rule that a party in a civil action is

not entitled to attorney fees absent a specific contractual or statutory

provision.” Mountain W. Farm Bureau Mut. Ins. Co. v. Brewer, 69 P.3d 652, 655

(Mont. 2003). The Montana Supreme Court has recognized several narrow

equitable exceptions to the American Rule. Id. One such exception is the

insurance exception, which applies “when the insurer forces the insured to assume

the burden of legal action to obtain the full benefit of the insurance contract[.]” Id.

at 660.

      But the Montana Supreme Court has never endorsed an award of interim

attorney fees under the insurance exception. To the contrary, even in the principal

case Plaintiffs cite – Estate of Gleason v. Central Unified Life Ins. Co., 350 P.3d

349 (Mont. 2015) – the attorney fee award followed a jury verdict. See also King

v. State Farm Mut. Auto. Ins. Co., 447 P.3d 1043, 1046 (Mont. 2019) (holding the

insurance exception permitted the insured to recover attorney fees and nontaxable

costs following a jury verdict). Plaintiffs have not cited any case where interim
     Case 1:17-cv-00050-SPW-TJC Document 354 Filed 12/11/20 Page 4 of 6



attorney fees were awarded before trial under the insurance exception. Likewise,

the Court’s research has not revealed any such authority.

      In cases where interim fees have been awarded, the fees were authorized by

statute. See e.g. Bradley v. School Board of City of Richmond, 416 U.S. 696

(1974) (interim fee award allowed under § 718 of the Education Amendments Act

of 1972); Hanrahan v. Hampton, 446 U.S. 754, 756-57 (1980) (noting Congress

contemplated interim fee awards may be awarded under the Civil Rights

Attorney’s Fee Award Act of 1976, 42 U.S.C. § 1988); Rosenfeld v. United States,

859 F.2d 717, 724 (9th Cir. 1988) (holding interim fees are available under the

Freedom of Information Act, 5 U.S.C. § 552); Ihler v. Chisholm, 995 P.2d 439

(Mont. 2000) (approving interim fee award that was awarded under § 1988); but

see Grabow v. Mont. High School Ass’n, 59 P.3d 14, 16-17 (Mont. 2002) (finding

the plaintiff was not entitled to an interim fee award where plaintiff’s claim arose

under state law and not a federal statute, and declining to award interim fees under

Montana’s private attorney general exception to the American Rule). Here,

Plaintiffs’ fee request does not have a statutory basis.

       In the absence of any clear direction from the Montana Supreme Court, the

Court declines to extend Montana law to permit interim attorney fees under the

insurance exception. Accordingly, the Court recommends Plaintiffs’ motion for

interim attorney fees be denied without prejudice to Plaintiffs filing a renewed
       Case 1:17-cv-00050-SPW-TJC Document 354 Filed 12/11/20 Page 5 of 6



motion following trial, if appropriate.

        In light of the Court’s determination that an interim award of attorney fees is

inappropriate at this time, the Court need not reach the related motions to conduct

discovery (Doc. 308), to strike (Doc. 323) and to set a hearing (Doc. 335). As

such, these motion will be denied as moot.

III.    CONCLUSION

        Based on the foregoing, IT IS RECOMMENDED that Plaintiffs’ Motion

for Interim Award of Attorney Fees and Costs (Doc. 296) be DENIED.

        IT IS ORDERED that:

        1.    Unified’s Motion for Leave to Conduct Discovery and Extension of

Time for Response to Interim Fees Motion (Doc. 308) is DENIED as moot;

        2.    Unified’s Motion to Strike/Disregard Material Submitted with Reply

Briefing (Doc. 323) is DENIED as moot; and

        3.    Plaintiffs’ Motion for Hearing on Attorney Fees (Doc. 335) is

DENIED, as moot.

        IT IS FURTHER ORDERED that the Clerk shall serve a copy of the

Findings and Recommendations of United States Magistrate Judge upon the

parties. The parties are advised that pursuant to 28 U.S.C. § 636, any objections to

the findings and recommendations must be filed with the Clerk of Court and copies

served on opposing counsel within fourteen (14) days after service hereof, or
     Case 1:17-cv-00050-SPW-TJC Document 354 Filed 12/11/20 Page 6 of 6



objection is waived.

      DATED this 11th day of December, 2020.

                                   _______________________________
                                   TIMOTHY J. CAVAN
                                   United States Magistrate Judge
